Title: To Thomas Jefferson from John Davis, 13 March 1805
From: Davis, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philadelphia, March 13, 1805
                  
                  Amidst the important multiplied engagements that necessarily employ your thoughts, I congratulate myself with the most lively satisfaction that you could spare one moment to my importunity for the patronage of your name to my Indian Tale. It is now in the press, a plate is engraving for it, & it will be published with every allurement of paper & type. That it may deserve to be in the hands of those who have imagination to be awakened, & sensibility to be moved, has been my study. 
                  I am, Sir, with great respect, Your much obliged, & most obedient humble Servant,
                  
                     John Davis 
                     
                  
               